UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF LOUISIANA
TERRY ROBINSON
CIVIL ACTION
VERSUS
16-350-SDD-EWD
JEFFERY HALL
RULING

The Court has carefully considered the Motions,’ the record, the law applicable to
this action, and the Report and Recommendation? of United States Magistrate Judge Erin
Wilder-Doomes dated April 16, 2019, to which an objection? was filed and also reviewed.

The Court hereby approves the Report and Recommendation of the Magistrate
Judge and adopts it as the Court's opinion herein.

ACCORDINGLY, the Defendant’s Motion for Summary Judgment is hereby
GRANTED and the Plaintiff's action is hereby DISMISSED with prejudice.

IT IS FURTHER ORDERED that Plaintiff's Motion for Judgment as a Matter of
Law® is hereby DENIED.

FINALLY, IT IS FURTHER ORDERED that Plaintiffs Motion for Extension of
Time® is hereby DENIED AS MOOT.

Baton Rouge, Louisiana the LY cay of May, 2019.

HELLY D. DK#K, CHIEF DISTRICT JUDGE
MIDDLE DI ICT OF LOUISIANA

 

1 Rec. Docs. 63, 56, and 54.
2 Rec. Doc. 65.
3 Rec. Doc. 66.
4 Rec. Doc. 63.
5 Rec. Doc. 56.
® Rec. Doc. 54.
